Citation Nr: 1024863	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-22 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) by reason of service-connected disability.




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the RO.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of an increased rating in excess of 40 percent and a 
TDIU rating are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  



FINDING OF FACT

The service-connected low back degenerative changes is shown to 
be productive of a disability picture manifested by a functional 
loss due to pain that more closely approximates that of 
thoracolumbar flexion limited to 30 degrees or less.  



CONCLUSION OF LAW 

The criteria for the assignment of a 40 percent rating for the 
service-connected low back disability are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.31, 4.71a including Diagnostic Code 
(DC) 5241, 5243 (2009).  



REASONS AND BASES FOR THE FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.  

A June 2006 medical statement reported that the Veteran had low 
back muscle spasm with a longstanding history of both weakness 
and severe numbness in the left leg.  A lumbar MRI showed marked 
narrowing of the L3-4 disc space and stenosis from L1-2 through 
L5-S1.  The Veteran was referred for anticipated surgery.  

In October 2006, the Veteran underwent surgery for both a 
decompressive laminectomy and lateral mass fusion in order to 
stabilize his lumbar spine.  

At a VA examination in October 2006, the Veteran reported having 
the sudden onset of radiating pain into the left leg with marked 
numbness and  weakness.  He stood with a very slight tilt to the 
right.  Low back flexion was performed from 0 to 70 degrees, and 
extension was from 0 to 10 degrees.  There was slight 
paravertebral muscle spasm, bilaterally.  His deep tendon 
reflexes were hypoactive.  

A VA examination in July 2007 noted that the Veteran was very 
cautious about lifting and standing.  He could walk about 75 
yards when he noticed some back discomfort.  

The Veteran reported having flare ups on daily basis that lasted 
for a few hours and were related to increased activity.  These 
were relieved rest.  He took Motrin as needed and Tylenol on an 
occasional basis.  

The Veteran had low back flexion from 0 to 80 degrees without 
pain and extension from 0 to 20 degrees.  He had aching in the 
musculature on each side of the spine that was constant.  With 
four repetitions, he had no additional problems.  The X-ray 
studies showed fusion of the lumbar spine with bilateral 
laminectomy residuals from L3 through L5.  There mild to moderate 
degenerative disc changes at all levels.     

The VA outpatient treatment records show that the Veteran was 
seen for pain due to spinal stenosis that was most severe in the 
morning and lasted all day in July 2008.  This limited his 
activity and disturbed his sleep.  

At a VA examination in October 2008, the Veteran reported wearing 
a back brace on a daily basis.  He had pain on daily basis and 
used medication.  The pain was sharp with occasional cramping and 
burning and was subject to flare ups that caused additional 
limitation of motion.  

On examination, there was pelvic unleveling with minimal flexion.  
Forward flexion was performed from 0 to 65 degrees and from 0 to 
60 degrees after ten repetitions.  The diagnoses included those 
of chronic lumbar strain, degenerative joint disease and disc 
disease of the lumbar spine, and chronic low back pain.  

The evidence shows that the Veteran underwent extensive surgery 
including a fusion and laminectomies of the lumbar spine in 2006 
and now experiences significant low back pain with regular flare 
ups related to activity due to degenerative changes.  

While the most recent VA examination showed some reduction of 
active low back movement, the Veteran clearly experiences a 
greater level of impairment with bending and lifting and during 
resulting periods marked by flare ups.  

With consideration of this added incapacity due to pain, the 
Board finds that the service-connected low back disability 
picture more nearly resembles one manifested by limited 
thoracolumbar spine motion with flexion essentially restricted to 
30 degrees or less under the ordinary conditions of daily life.   

Accordingly, on this record, an increased rating of 40 percent 
for the service-connected low back degenerative disc and joint 
disease is warranted.  


ORDER

An increased rating of 40 percent for the service-connected low 
back disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


REMAND

The Veteran submitted a July 2007 statement that indicated he had 
private treatment records from Dr. W. D, that were relevant to 
his claim for a higher rating for his back disability.  

A January 2008 VA treatment record indicates the Veteran 
submitted the private treatment records from several different 
providers.  He also requested for them to be scanned into his 
chart.  

Although it appears that the records were scanned, they were not 
printed along with the VA treatment records.   The printed 
records indicate that additional steps must be taken to view the 
documents.  Apparently this was not done since the scanned 
documents are not shown.  It is also unclear if these scanned 
documents include the records from Dr. W. D.

The Veteran was not afforded a VA examination to determine 
whether his service-connected disabilities rendered him unable to 
obtain and maintain gainful employment.  

The Board notes that since the RO last adjudicated the matter in 
October 2009, service connection was awarded for several 
disabilities that resulted in a combined rating of 80 percent.  
In light of the additional service-connected disabilities and the 
combined rating of 80 percent, an examination is appropriate.

As the TDIU issue is inextricably intertwined with the rating for 
the Veteran's low back disability, the TDIU issue is deferred.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this remaining matter is REMANDED to the RO for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should take appropriate steps to 
obtain  copies of any private treatment 
records scanned into the Veteran's chart 
that relate to his service-connected 
disabilities.  

2.  If the scanned records do not include 
treatment records from Dr. W. D, then 
appropriate steps will be taken, to include 
getting signed authorizations, to obtain 
those records.  All records secured will be 
associated with the claims file.

3.  The RO then should schedule the Veteran 
for an appropriate VA examination to 
determine if his service-connected 
bilateral knee disabilities, low back 
disability, bilateral hip disabilities, and 
left lower extremity radiculopathy preclude 
him from performing substantially gainful 
employment.  The claims folder should be 
made available to the examiner for review.  
All indicated tests should be performed.  

Based on a review of the record and the 
Veteran's assertions, the examiner must 
opine, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, whether his service-connected 
disabilities at least as likely as not (50 
percent probability or more) preclude him 
from performing substantially gainful 
employment consistent with his education 
and work experience.  Any opinion the 
examiner provides must be accompanied by an 
explanation of the rationale.

If an opinion cannot be made without resort 
to speculation, the examiner must state so 
and clearly indicate whether this 
conclusion was based on full consideration 
of all the assembled data and evidence, and 
explain the basis for why an opinion would 
be speculative.

If the examiner reports that additional 
information may be obtained that would 
render an opinion non-speculative, the RO 
must determine whether such information may 
be obtained and undertake reasonable 
efforts to obtain such information.  If 
obtained, the RO must ensure that it 
returns the claims folder to the examiner 
for a non-speculative opinion. 

4.  After completion of the foregoing, and 
after undertaking any further development 
deemed necessary, the RO should 
readjudicate the issues of an increased 
rating higher than 40 percent for the 
service-connected low back disability and 
of a TDIU rating in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the RO should 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case 
and afford them a reasonable opportunity 
for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals















 Department of Veterans Affairs


